Citation Nr: 1026799	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than November 16, 
1998, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to additional compensation payable for a 
dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from November 1942 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the RO, inter alia, 
granted service connection for PTSD and assigned an initial 
rating of 70 percent, effective November 16, 1998.  In February 
2007, the Veteran filed a notice of disagreement (NOD) with the 
effective date for the award of service connection.  A statement 
of the case (SOC) on this matter was issued in July 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in August 2007.  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  An April 2010 letter informed 
him that his hearing was scheduled for May 12, 2010.  However, in 
correspondence received in April 2010, the Veteran cancelled his 
hearing request.

In June 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

The Board's decision addressing the claim for an effective date 
earlier than November 16, 1998 for the grant of service 
connection for PTSD is forth below.  The remand following the 
order addresses a claim for additional compensation payable for a 
dependent of the Veteran-for which the Veteran has completed the 
first of two actions needed to perfect an appeal of this issue to 
the Board; this matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  On November 16, 1998, the RO received the Veteran's initial 
claim for service connection for PTSD.

3.  The record contains no statement or communication from the 
Veteran, prior to November 16, 1998, that constitutes a pending 
claim for service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than November 16, 1998, 
for the award of service connection for PTSD is without legal 
merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In the present appeal, the July 2007 SOC included citation to the 
provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of compensation.  
The July 2007 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim herein 
decided.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The claims file reflects that the Veteran filed an original claim 
for service connection for a "nervous condition", dated on 
November 16, 1998.  Ultimately, in a January 2007 rating 
decision, the RO awarded service connection for PTSD, assigning 
an effective date of November 16, 1998 (the date of the claim for 
service connection).  On these facts, the Board finds that no 
earlier effective date is assignable.

In his February 2007 NOD, the Veteran argued that he is entitled 
to an earlier effective date for the benefits awarded because he 
filed a claim for service connection on October 18, 1992.  He 
reiterated this assertion in a June 2007 written statement, and 
in his August 2007 substantive appeal.  In a February 2007 
correspondence, the Veteran requested a copy of his original VA 
Form 21-526 (application for compensation and pension benefits), 
which he claimed was dated October 18, 1992.  In May 2007, the RO 
responded to the Veteran by sending a copy of an original VA Form 
21-526, which (as the RO explained in the July 2007 SOC) was a 
claim for hearing loss only, and was filed on October 22, 1997.

Notwithstanding the Veteran's assertions, the Board also finds 
that a thorough review of the claims file reveals no 
communication regarding service connection for PTSD or any other 
acquired psychiatric disability prior to his informal claim for 
service connection for a nervous condition, dated November 16, 
1998.  The Board acknowledges that VA must liberally construe all 
documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  In this case, however, there simply is no 
document that might be construed, even in the broadest sense, as 
a claim for PTSD or any other psychiatric disability prior to 
November 16, 1998.  Interestingly, while the Veteran has asserted 
the filing of an earlier claim, he has not produced evidence of 
such a claim-and, in fact, requested that VA provide a copy of 
the alleged claim-nor has his representative advanced any 
argument in support of his assertions in this regard.

The Board also points out that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, VA adjudicators are presumed to have properly 
discharged their official duties by properly handling claims 
submitted by the Veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by a veteran, 
without more, do not constitute the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption of 
regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 
62, 64 (1992).  Hence, in these case, the Veteran's unsupported 
assertions that he filed an earlier claim for service connection 
on October 18, 1992 are insufficient to rebut the presumption 
that VA properly handled all claims filed by the Veteran.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the grant of service 
connection for PTSD, or any other psychiatric disorder, earlier 
than November 16, 1998, is assignable, the claim for an earlier 
effective date for the award of service connection must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 16, 1998, for the award 
of service connection for PTSD is denied.


REMAND

With respect to the Veteran's claim for additional compensation 
payable for a dependent, the Board notes that, in July 2008, the 
Veteran filed what appears to be an NOD to a June 2008 VA 
decision on this claim.  In a November 2008 letter to the 
Veteran, the RO indicated that it had received his NOD with 
respect to the June 2008 rating decision regarding dependent's 
allowance, and informed the Veteran that his claim would be 
readjudicated, and that he would receive notice of the decision 
by way of either a DRO decision or an SOC.  To date, the claims 
file reflects no further RO action on this claim.

Thus, an NOD has been filed with the denial of additional 
compensation payable for a dependent, but the RO has yet to issue 
an SOC with respect to that claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to the RO 
for the issuance of an SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should associate with the claims 
file a copy of the June 2008 rating decision 
denying the claim for additional compensation 
payable for a dependent (not currently of 
record).

2.  The RO must furnish to the Veteran and 
his representative an SOC on the claim for 
additional compensation payable for a 
dependent, along with a VA Form 9, and afford 
them the appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.  

3.  The Veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status-here, 
additional compensation payable for a 
dependent -a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


